STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   May 8, 2018
               Plaintiff-Appellee,

v                                                                  No. 339742
                                                                   Washtenaw Circuit Court
ROLA SAMIR KOLAILAT,                                               LC No. 16-000798-FH

               Defendant-Appellant.


Before: SHAPIRO, P.J., and M. J. KELLY and O’BRIEN, JJ.

PER CURIAM.

        Defendant appeals as of right her jury trial conviction of aggravated stalking, MCL
750.411i. The trial court sentenced defendant to a suspended six-month jail sentence and five
years’ probation. We affirm.

        This case arises out of the stalking and harassment of the victim. Defendant and the
victim were involved in a romantic relationship for nine years. The victim had one child, an 18-
month-old daughter, when she met defendant. She gave birth to another child during the
relationship.1 In March 2014, the victim ended the relationship but allowed defendant to see the
children. However, the victim stopped allowing the visits because, according to the victim,
defendant’s behavior became inappropriate. The victim testified that in one instance, defendant
was visiting the children at the victim’s home and, after the victim fell asleep, she woke up with
defendant on top of her. The victim tried to leave the house, but defendant would not let her. In
another instance, the victim was doing laundry, and defendant “burst in” and held her down.
Defendant threatened to tie up the victim in the basement. At that point, the victim did not
believe that she could allow defendant to continue coming over to see the children.


1
     The victim underwent the process of artificial insemination from an anonymous donor to
conceive this child. After the relationship ended, defendant petitioned the trial court to be
recognized as an equitable parent of this child. However, the trial court granted the victim’s
motion for summary disposition under MCR 2.116(C)(8) because defendant lacked standing to
initiate a child custody action. This Court affirmed the trial court’s decision. Kolailat v
McKennett, unpublished per curiam opinion of the Court of Appeals, issued December 17, 2015
(Docket No. 328333).


                                               -1-
         According to the victim, defendant did not want the relationship to end. Defendant
would come to the victim’s home unannounced when the victim was not home. Defendant also
sent excessive text messages that the victim felt were “attacking” and “harassing.” The victim
testified that she was afraid to stay at her house and started staying with her friends. The victim
applied for and received a PPO in September 2014. However, defendant immediately began
violating the PPO. Thus, on December 22, 2014, the PPO was amended to state that defendant
was prohibited from entering the victim’s residence or premises. Defendant, again, ignored this
PPO and continued to have contact with the victim. Following a trial, the jury convicted
defendant as stated above. This appeal followed.

       First, defendant argues that the evidence was insufficient to support her conviction for
aggravated stalking. We disagree.

        When reviewing a sufficiency of the evidence claim, this Court reviews the evidence de
novo. People v Lane, 308 Mich App 38, 57; 862 NW2d 446 (2014). This Court reviews “the
evidence in a light most favorable to the prosecution to determine whether a rational trier of fact
could find that the prosecution had proved the crime’s elements beyond a reasonable doubt.” Id.

        MCL 750.411i(1)(e) defines “stalking” as “a willful course of conduct involving repeated
or continuing harassment of another individual that would cause a reasonable person to feel
terrorized, frightened, intimidated, threatened, harassed, or molested and that actually causes the
victim to feel terrorized, frightened, intimidated, threatened, harassed, or molested.” According
to MCL 750.411(1)(d), “harassment” is

       conduct directed toward a victim that includes, but is not limited to, repeated or
       continuing unconsented contact that would cause a reasonable individual to suffer
       emotional distress and that actually causes the victim to suffer emotional distress.
       Harassment does not include constitutionally protected activity or conduct that
       serves a legitimate purpose.

MCL 750.411i(1)(c) defines “emotional distress” as “significant mental suffering or distress that
may, but does not necessarily, require medical or other professional treatment or counseling.”
       “Course of conduct” means “a pattern of conduct composed of a series of 2 or more
separate noncontiguous acts evidencing a continuity of purpose.” MCL 750.411i(1)(a). MCL
750.411i(1)(f) defines “unconsented contact” as

       any contact with another individual that is initiated or continued without that
       individual’s consent or in disregard of that individual’s expressed desire that the
       contact be avoided or discontinued. Unconsented contact includes, but is not
       limited to, any of the following:

               (i) Following or appearing within the sight of that individual.

               (ii) Approaching or confronting that individual in a public place or on
       private property.

               (iii) Appearing at that individual’s workplace or residence.


                                                -2-
               (iv) Entering onto or remaining on property owned, leased, or occupied by
       that individual.

               (v) Contacting that individual by telephone.

               (vi) Sending mail or electronic communications to that individual.

               (vii) Placing an object on, or delivering an object to, property owned,
       leased, or occupied by that individual.

        Pursuant to MCL 750.411i(2)(a), “[a]n individual who engages in stalking is guilty of
aggravated stalking if . . . [a]t least 1 of the actions constituting the offense is in violation of a
restraining order and the individual has received actual notice of that restraining order . . . .”

       At the outset, although defendant appears to dispute the validity of the PPO, there is no
dispute that the victim was granted a PPO against defendant in September 2014 (which was
amended in December 2014) or that defendant had notice of that order. See MCL
750.411i(2)(a).

        Next, there was sufficient evidence that defendant committed two or more willful,
separate, and noncontinuous acts of unconsented contact with the victim. See MCL
750.411i(1)(e). In this case, the victim testified that defendant continued to send her e-mails and
text messages, and delivered items to her home even after the PPO was amended in December
2014, and it was clear that the victim did not want defendant to contact her or visit her home. In
fact, the victim explained that defendant created a fake profile on a dating website to
communicate and eventually set up a face-to-face meeting with her. Defendant also sent the
victim an e-mail from her personal e-mail address asking the victim to attend a concert with her.
See MCL 750.411i(1)(f)(vi-vii). This conduct was clearly willful and not the result of an
accident or mistake. As a result, a reasonable jury could conclude that defendant made two or
more willful, separate, and noncontinuous acts of unconsented contact with the victim. See
MCL 750.411i(1)(e).

        There was also sufficient evidence that the contact would cause a reasonable individual to
suffer emotional distress and feel terrorized, frightened, intimidated, threatened, harassed, or
molested. MCL 750.411h(1)(d)-(e). A reasonable person would be distressed by discovering
that an ex-partner created a fake dating website profile to communicate with them in direct
violation of a court order. Furthermore, considering the context and history of this case, a
reasonable person would be distressed by defendant’s continuing text messages, e-mails, and
packages, even if the content of the messages or packages was not directly threatening.

        Moreover, there was evidence that defendant’s unconsented contact actually caused the
victim to suffer emotional distress and feel terrorized, frightened, intimidated, threatened,
harassed, or molested, because she testified that that the messages and packages made her feel
concerned and cautious, that she was unsure whether defendant’s messages would ever stop, and
that she felt “confused and violated” when she discovered defendant’s packages outside of her
home. See People v Kieronski, 214 Mich App 222, 233; 542 NW2d 339 (1995) (concluding that
the evidence raised an inference that the defendant’s “unconsented contact and apparent threats
would cause a reasonable person to suffer significant mental distress” and “evidence was
                                                 -3-
presented that [the] defendant’s unconsented contact actually caused [the victim] to suffer
significant mental distress, because she testified that [the] defendant had intimidated or put her in
fear on more than one occasion and that she was in fear at the time of the preliminary
examination”). Thus, a reasonable jury could find that defendant’s unconsented contact would
cause a reasonable person to suffer emotional distress and feel terrorized, frightened, intimidated,
threatened, harassed, or molested, and actually did cause the victim to suffer emotional distress
and feel terrorized, frightened, intimidated, threatened, harassed, or molested. See MCL
750.411h(1)(d)-(e).

      Based on the foregoing, a reasonable jury could find that the prosecution proved the
elements of aggravated stalking beyond a reasonable doubt. See Lane, 308 Mich App at 57.

        Second, defendant contends that the trial court violated her constitutional rights by not
properly instructing the jury that the prosecution had to prove that defendant possessed the
specific intent to harass the victim. In the alternative, defendant contends that defense counsel
was ineffective for failing to object to the jury instructions. We disagree.

        As an initial matter, the trial court asked whether there were any objections to the jury
instructions before testimony started on the second day of trial and before dismissing the jury for
deliberations. Defense counsel expressed his approval of the jury instructions both times.
“Thus, by expressly and repeatedly approving the jury instructions on the record, defendant
waived any objection to the erroneous instructions, and there is no error to review.” People v
Kowalski, 489 Mich 488, 504; 803 NW2d 200 (2011).

        “Whether a person has been denied effective assistance of counsel is a mixed question of
fact and constitutional law.” People v LeBlanc, 465 Mich 575, 579; 640 NW2d 246 (2002). The
trial court’s “factual findings are reviewed for clear error, while its constitutional determinations
are reviewed de novo.” People v Matuszak, 263 Mich App 42, 48; 687 NW2d 342 (2004).
However, because the trial court denied defendant’s motion for a retrial, this Court’s review of
her ineffective assistance of counsel claim is limited to errors apparent on the record. See People
v Payne, 285 Mich App 181, 188; 774 NW2d 714 (2009).

        Although defendant waived her substantive challenge to the jury instructions, she appears
to argue, at least in part, that her defense counsel was ineffective for failing to object to jury
instructions. To prevail on a claim of ineffective assistance of counsel, a defendant must
establish that “(1) the performance of his counsel was below an objective standard of
reasonableness under prevailing professional norms and (2) a reasonable probability exists that,
in the absence of counsel’s unprofessional errors, the outcome of the proceedings would have
been different.” People v Sabin (On Second Remand), 242 Mich App 656, 659; 620 NW2d 19
(2000). “A defendant must overcome a strong presumption that the assistance of his counsel was
sound trial strategy, and he must show that, but for counsel’s error, the outcome of the trial
would have been different.” Id.

       Defendant is correct that aggravated stalking requires “a willful course of conduct.”
MCL 750.411i(1)(e) (emphasis added). However, she is incorrect in her contention that
aggravated stalking requires her actions to have been intended to cause harassment to the victim.
A plain reading of the statute shows that the word “willful” modifies the “course of conduct”

                                                -4-
requirement. In other words, the statute excludes unintended and innocent contact between
defendant and the victim. Thus, the prosecution is not required to prove that defendant
subjectively intended to harass the victim with her contact.

      Further, the trial court provided the following instructions to the jury:

             Defendant is charged with stalking. To establish this charge, the
      Prosecutor must prove each of the following six elements beyond a reasonable
      doubt:

            First, that the Defendant committed two or more willful, separate, and
      noncontinuous acts of unconsented contact with [the victim].

              “Unconsented contact” means any contact with another individual that is
      initiated or continued without that individual’s consent or in disregard of that
      individual’s expressed desire that the contact be avoided or discontinued.
      Unconsented contact includes, but is not limited to, any of the following:

             Following or appearing within the sight of that individual.

             Approaching or confronting that individual in a public place or on private
      property.

             Appearing at the individual’s workplace or residence.

             Entering onto or remaining on property owned, leased, or occupied by that
      individual.

             Contacting that individual by telephone.

             Sending mail or electronic communications to that individual.

             Placing an object on, or delivering an object to, property owned, leased or
      occupied by that individual.

            Second, that the contact would cause a reasonable individual to suffer
      emotional distress.

             Third, that the contact caused [the victim] to suffer emotional distress.

              Fourth, that the contact would cause a reasonable individual to feel
      terrorized, frightened, intimidated, threatened, harassed, or molested.

             Fifth, that the contact caused [the victim] to feel terrorized, frightened,
      intimidated, threatened, harassed, or molested.

             And sixth, the stalking was committed in violation of a restraining order of
      which the Defendant had actual notice.


                                               -5-
These instructions correlate to the Michigan Model Criminal Jury Instructions. See M Crim JI
17.25. Thus, defendant has failed to show that the jury instructions were constitutionally
deficient.

        Based on the foregoing, defense counsel was not ineffective for failing to request a
specific-intent jury instruction because one was not necessary in this case. “Ineffective
assistance of counsel cannot be predicated on the failure to make a frivolous or meritless
motion.” People v Riley, 468 Mich 135, 142; 659 NW2d 611 (2003).

        Defendant also argues that her defense counsel was ineffective for only presenting a
portion of the evidence that she provided and making decisions regarding the case without
consulting her. However, she does not explain what additional evidence defense counsel should
have presented or what decisions he made without consulting her. “Defendant may not leave it
to this Court to search for a factual basis to sustain or reject his position.” People v Traylor, 245
Mich App 460, 464; 628 NW2d 120 (2001) (quotation marks and citation omitted). As a result,
defendant has failed to show that her counsel was deficient for any of these reasons.
Accordingly, her ineffective assistance of counsel argument fails. See Sabin (On Second
Remand), 242 Mich App at 659.

       Affirmed.

                                                              /s/ Douglas B. Shapiro
                                                              /s/ Michael J. Kelly
                                                              /s/ Colleen A. O'Brien




                                                 -6-